DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.
 
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/28/2021 was filed after the mailing date of the Final rejection on 01/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims

Claims 2 and 10-20 had been cancelled previously.
Claims 1, 3-9 and 21-29 are pending.

Response to Arguments

Applicant's arguments filed on 04/26/2021 have been fully considered but they are not persuasive. 
	In response to applicant's arguments (pages 9-12) against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Kim discloses displaying home screen (as “a master view”) on a smart TV (Figures 19 and 21) to provide selectable links and receive a selection of the link to view 
Kim is silent about assembling installation information for two or more applications stored in local memory, the installation information includes one or more of whether an application has been uninstalled, whether the application is installed, and when the application was installed; querying the local memory for the installation information to populate two or more icons and the additional information includes the 
Therefore, Kim in view of Kwon still broadest reasonably meets all limitations of the amended claims.

Claim Objections

Claims 1, 3-9 and 21-29 are objected to because of the following informalities:    
Claim 1 at line 20, claim 21 at line 28 and claim 29 at line 22 recite the limitation of “the list or” which appears to be a typo. It should be deleted.
	Appropriate corrections are required.
Other dependent claims are objected the same.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9 and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2012/0054794) in view of Kwon et al (US 2012/0272231).
Regarding claim 1, Kim discloses a method to assemble and manage usage information in an intelligent TV (Figure 2 and ¶ [0038] for managing usage information in a smart TV 100) comprising:
providing a first user interface on a display of the intelligent TV, the first user interface comprising a master view (Figures 19 and 21 for displaying home screen as “a master view” on a smart TV) providing a link to view general categories of applications stored on the intelligent TV in local memory and selectable by a user (¶ [0094], ¶ [0192] and ¶ [0215]-[0219] for providing an item link 1305 to view a menu of applications; and Figure 16; ¶ [0084] and ¶ [0099] for applications stored on memory of smart TV and selectable by a user);
in a first user interface, receiving a selection of the link (S2010 in Figure 33) to view general categories of applications stored on the intelligent TV in a local memory (Figure 16; ¶ [0084], ¶ [0099]-[0100] and ¶ [0184] for receiving user selection of one of application view menu items to view all applications stored on memory of smart TV);
locally assembling usage information for two or more applications stored on the intelligent TV in the local memory; querying the local memory for the usage information to populate two or more of icons and information in a view on the intelligent TV (¶ [0217]), wherein each of the two or more icons are associated with an application stored on the intelligent TV (Figure 16; ¶ [0084] and ¶ [0184]);
providing a second user interface in response to the received selection of the link to view general categories of applications (Figure 24 for providing a second user 
receiving user input requesting the additional information about a selected application in the list or grid of applications (Figures 16 and 33; ¶ [0084], ¶ [0099]-[0100], ¶ [0183]-[0187] and ¶ [0257]-[0259]); and 
displaying, in response to the received user input, in a third user interface, comprising a detail view presenting the additional information about the selected application (Figures 34-36; ¶ [0183]-[0187], ¶ [0247]-[0248] and ¶ [0263]-[0265]).
Kim is silent about assembling installation information for two or more applications stored in local memory, the installation information includes one or more of whether an application has been uninstalled, whether the application is installed, and when the application was installed; querying the local memory for the installation information to populate two or more icons and the additional information includes the usage information and installation; and providing access to one or more management 
Kwon discloses the system provides a first user interface comprising a master view providing a link to view application management menu (Figure 11A), receives a selection to execute a menu, provides a second user interface comprising a collection view having two tabs to sort the applications into an operator application list and a manufacturer application list, a list of application, and an option to request additional information about each application in the list of applications (Figure 11B), wherein the additional information includes the usage information and installation (Figure 12A), then receives user input requesting the additional information about a selected application in the list of applications and displays in a third user interface, comprising a detail view presenting the additional information about the selected application (Figure 11C) and providing access to one or more management functions related to the selected application including at least a function to uninstall the selected application (Figures 12A-12C). Kwon discloses an application management system which locally assembling usage and installation information for two or more applications stored in local memory and querying the local memory for the usage and installation information to populate two or more of icons information in a view on the display screen, wherein the installation information includes one or more of whether an application has been uninstalled, whether the application is installed, and when the application was installed (¶ [0125]-[0127] and ¶ [0182]-[0190]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Kim with the teaching of Kwon 

Regarding claim 3, Kim in view of Kwon discloses the method as discussed in the rejection of claim 1. The combined system further discloses monitoring and tracking usage information (taught by Kwon; ¶ [0183]-[0190]) for the intelligent TV (taught by Kim; ¶ [0038]).

Regarding claim 4, Kim in view of Kwon discloses the method as discussed in the rejection of claim 1. The combined system further discloses monitoring and tracking usage information for one or more applications installed (taught by Kwon; Figures 12A-12C and ¶ [0183]-[0190]) on the intelligent TV (taught by Kim; ¶ [0038]).

Regarding claim 5, Kim in view of Kwon discloses the method as discussed in the rejection of claim 1. The combined system further discloses reporting the usage information to one or more remote servers (taught by Kwon; ¶ [0120]-[0127]).

Regarding claim 6, Kim in view of Kwon discloses the method as discussed in the rejection of claim 1. The combined system further discloses assembling a notification when a package is installed or uninstalled, wherein the notification is a view 

Regarding claim 7, Kim in view of Kwon discloses the method as discussed in the rejection of claim 1. The combined system further discloses sorting information in the view based at least on the one or more of usage information and installation information (taught by Kim; ¶ [0202], ¶ [0217] and ¶ [0235]; and taught by Kwon; Figures 12A-12C).

Regarding claim 8, Kim in view of Kwon discloses the method as discussed in the rejection of claim 1. The combined system further discloses sorting information in at least one panel based at least on the one or more of usage information and installation information (Kwon’s Figures 12A-12C), the at least one panel including a plurality of icons each representing an available application or content, wherein the sort may be provided based on a most used, last used, or favorites basis (taught by Kim; Figures 34-36; ¶ [0202], ¶ [0217] and ¶ [0235]).

Regarding claim 9, Kim in view of Kwon discloses the method as discussed in the rejection of claim 1. The combined system further discloses sorting information in at least one panel subcategory based at least on the one or more of usage information and installation information, the at least one subpanel panel including a plurality of icons each representing an available app or content (taught by Kim; Figures 34-36 and ¶ [0217]; and Kwon’s Figures 12A-12C).

Regarding claims 21-28, all functionalities of claims 21-28 are analyzed and rejected corresponding to claims 1 and 3-9 respectively. Kim in view of Kwon further discloses an intelligent TV comprising: a display, a processor coupled with the display and memory coupled with and readable by the processor and storing therein a set of instructions (Kim’s Figure 2).

Regarding claim 29, all limitations of claim 29 are analyzed and rejected corresponding to claim 21.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GIGI L DUBASKY/Primary Examiner, Art Unit 2421